Case: 10-50955     Document: 00511507683          Page: 1     Date Filed: 06/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             June 14, 2011
                                     No. 10-50955
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

DOUGLAS E. CAMPBELL,

                                                   Petitioner-Appellant

v.

WARDEN MAYE,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:10-CV-463


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Douglas E. Campbell, federal prisoner # 30685-048, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging his conviction and
245-month sentence for conspiring to distribute an unspecified amount
methamphetamine.1 See 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846. Campbell argues



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
        Incorporated in Campbell’s § 2241 petition was a request for a writ of coram nobis.
Because Campbell is still in custody, the district court did not err in denying that relief. See
United States v. Hatten, 167 F.3d 884, 887 n.6 (5th Cir. 1999).
   Case: 10-50955     Document: 00511507683     Page: 2   Date Filed: 06/14/2011

                                  No. 10-50955

that the district court erred in determining that he was not entitled to challenge
the validity of his conviction and sentence in a § 2241 proceeding because he did
not meet the requirements of the savings clause in 28 U.S.C. § 2255.
      As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of his conviction or sentence must file a § 2255 motion. Padilla v. United
States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may be raised in a
§ 2241 petition under the savings clause of § 2255(e) only if the prisoner shows
that the § 2255 remedy is “inadequate or ineffective to test the legality of his
detention.” § 2255(e). Campbell has not made the requisite showing. See
Reyes-Requena v. United States, 243 F.3d 893, 901-04 (5th Cir. 2001). Moreover,
to the extent that Campbell alleges that he is actually innocent of being a career
offender, this court has held that a claim of actual innocence of a career offender
enhancement is not a claim of actual innocence of the crime of conviction and,
thus, does not warrant review under § 2241. Kinder v. Purdy, 222 F.3d 209, 213-
14 (5th Cir. 2000).
      As Campbell is not entitled to raise his claims in a § 2241 petition, his
arguments that the district court erred or violated his constitutional rights by
failing to address his substantive challenges to his conviction and sentence lack
merit. The judgment of the district court is AFFIRMED.




                                        2